IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45210

STATE OF IDAHO,                               )   2018 Unpublished Opinion No. 423
                                              )
       Plaintiff-Respondent,                  )   Filed: April 11, 2018
                                              )
v.                                            )   Karel A. Lehrman, Clerk
                                              )
JACOB DANIEL SCHMIDT,                         )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and concurrent unified sentences of five years, with
       minimum periods of confinement of three years, for fleeing or attempting to elude
       a peace officer and aggravated assault, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Jacob Daniel Schmidt pled guilty to fleeing or attempting to elude a peace officer, I.C.
§ 49-1404(2)(a) and/or (c), and aggravated assault, I.C. § 18-905.    Additional charges were
dismissed as part of the plea agreement. The district court sentenced Schmidt to concurrent
unified terms of five years, with minimum periods of confinement of three years. The district
court also ordered that Schmidt’s sentences be served consecutively to another unrelated
sentence. The district court retained jurisdiction and sent Schmidt to participate in the rider



                                              1
program.    Thereafter, the district court relinquished jurisdiction and ordered execution of
Schmidt’s sentences. Schmidt filed an I.C.R. 35 motion for reduction of his sentences, which the
district court denied. Schmidt appeals, asserting his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Schmidt’s judgment of conviction and sentences are affirmed.




                                                   2